PER CURIAM.
Affirmed. The victim’s inadvertent comment on the defendant’s prior robbery conviction was not solicited by the State and does not warrant a mistrial. See Hamilton v. State, 703 So.2d 1038, 1041 (Fla.1997)(upholding denial of mistrial where improper comment was unanticipated and brief and the trial court tendered a curative instruction); Larzelere v. State, 676 So.2d 394, 400-01 (Fla.l996)(in-advertent comment on defendant’s son’s drug use “was insufficient to warrant a mistrial given its limited nature and the trial court’s curative instructions”).